Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Cramer teaches a gob distributor with at least two shafts supporting scoops vertically placed and at least two second shafts in a horizontal position arranged in parallel, one above another, the second shafts placed on opposite sides of the first shafts and coupled to first shafts in pairs. The prior art of Trudeau also teaches a gob distributors comprising first shafts supporting scoops and Umezono was used to modify the worm gears of Trudeau into double envelope transmission gears. The motion transmission of Cramer involves a ball screw, ball nut, carriage assembly and yoke for moving the scoop. Hence the motion transmission of Cramer is not a worm gear, and it would not be obvious to combine Cramer with Trudeau and Umezono as Trudeau and Umezono teaches motion using a worm gear with double envelope transmission. Thus, the combination of second shafts in a horizontal position distributed in parallel, one above the other and placed on opposite sides of the first shafts, wherein each of the first shafts and each of the second shafts are coupled in pairs in a perpendicular position with each other to move independently each scoop and a coupling between the first gear section of the first shaft and the second gear section of the second shaft that forms a double envelope transmission is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741